DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. Applicant argues that in order to prevent logos from the inner packages of the present invention from being seen from the outside and still use a very thin material for the outer covering, the present invention covers the second graphical item (on the absorbent units) with the first graphical item on the outer enclosure.  Applicant argues the rejection alleges that this feature is taught by paragraphs (0022) and (0031) and Figures 4 and 7 of Biber.  However, Biber states that the graphic display of the interior products is not visible because it covered by substantially opaque portion of the outer covering. Applicant argues the specification [of the present invention] states that the reason that the second graphical item is not visible is because it is covered by the first graphical item. The examiner maintains that Biber teaches the limitations of the claims.  Biber does teach the outer wall is substantially opaque and hides most portions of the graphic display on the products (paragraphs 0031-0032).  However, Biber also teaches the outer enclosure of Biber has an elongated strip 29 that has first graphical items 35 (paragraph h 0026, 0032 Figure 4).  Paragraph 0022 of Biber was cited because it teaches no portion of the graphic display of the first disposable absorbent product – the second graphical item (on the absorbent units) is not visible through the elongated strip .

The examiner maintains the rejection of claim 12 as not further limiting claim 1.  The limitation of claim 12 that recites “the outer enclosure has a thickness (t) which is less than approximately 70 µm”, does not further limit claim 1 from which it depends – claim 1 reciting “not more than approximately 70 µm”. 

The rejection of claim 13 is obviated by the amendment to that claim. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “the outer enclosure has a thickness (t) which is less than approximately 70 µm” which does not further limit claim 1 from . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) In proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Biber US Patent Application Publication 2013/0098795.

As to claims 1, 12, and 13, Biber teaches a package 10, 90 of absorbent units 12, 72 (Figures 1, 7; paragraphs 0020, 0024, 0035, 0036), the package comprising an outer enclosure 11, 95 enclosing the absorbent units and being at least partially non-opaque (paragraph 0027), 

wherein the outer enclosure has a thickness (t) which is not more than approximately 70 µm – where Biber teaches about 63.5 µm (paragraph 0024), which is close in range to 60 µm.  Additionally, the term ‘approximately’ allows for some tolerances.  

The outer enclosure supports a first graphical item 35 (Figures 1, 7; paragraph 0026) and at least one of the absorbent units 12, 12a,12b, 12f,12p, 72 supports a second graphical item 50, 50c, 50e,55,70a,70b (Figures 2-5, 7, 8 paragraphs 0029-0033, 0036-0037) 

wherein the absorbent unit 12, 12a, 12b, 12f, 12p, 72 supporting the second graphical item 50,50c, 50e, 55, 70a,70b is configured so that the second graphical item is positioned in a manner so that it is generally not visible for a viewer from outside the outer enclosure where Biber teaches hiding a graphic display 70a, 7b  (paragraphs 0021-0022, 0038).  The outer enclosure of Biber has an elongated strip 29 that has first graphical items 35 (paragraph 0026, Figure 4).  Paragraph 0022 of Biber was cited because it teaches no portion of the graphic display of the first disposable absorbent product – the second graphical item (on the absorbent units) is not visible through the elongated strip portion of the first end wall.  Thus, the first graphical items, which are part of the elongated strip, covers the second graphical item as claimed; wherein the second graphical item, on the absorbent articles is covered by the first graphical item, on the package (paragraphs 0022, 0031; figures 4 and 7), and 

Biber does not specifically teach the outer enclosure is manufactured from a material with an opacity which is not higher than approximately 70%.  Biber teaches the opaque material has opacity in the range from about 55% to about 100%, which includes values in the claimed range (paragraph 0027).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide an opacity in the claimed range to provide a desired level of visibility to the consumer.

As to claim 4, the method in which the opacity value of the outer enclosure is chosen is directed to a method of using the article.  Biber teaches providing opaque packages as transparent portions may offer some disadvantages in that it may eliminate the element of surprise that children are known to appreciate by easily disclosing the graphic displays that are present on the product (paragraphs 0004, 0032).  Thus, Biber teaches the general condition of the second graphical item being not visible for a viewer and thus, meets the structural limitations of the claim.  

As to claim 5, Biber teaches  each one of the absorbent units 72 is constituted by an inner enclosure 81 which encloses an absorbent product (Figures 6A, 6B), and wherein the second graphical item is positioned on the outside of the inner enclosure (paragraph 0035; Figures 7 and 8).

As to claim 6, Biber teaches each one of the absorbent units 12, 12a,12b, 12f,12p, 72  is constituted by an absorbent product, and wherein the second graphical item 50,50c, 50e, 55, 70a,70b is positioned on the absorbent product (paragraphs 0029-0031 and 0038-0039 ; Figures 2-5, 7, 8)

As to claim 7, Biber teaches the second graphical item is positioned so that it faces the inside of the outer enclosure and wherein the first graphical item covers the second graphical item (paragraphs 0029, 0032, 038-0039).

As to claim 8, Biber teaches the absorbent unit supporting the second graphical item is configured so that second graphical item faces inwards into the outer enclosure – where the absorbent unit comprises graphic items as shown in Figures 7 and 8 and further the items are folded as shown in Figure 7 – the graphical items 70a on the inner folded portion are facing inwards into the outer closure.

As to claim 9, the absorbent unit 12, is arranged in a folded configuration (Figures 1 and 1A, 6A, 6B).

As to claim 10, the first graphical item 35 is arranged on the exterior side of the outer enclosure 11 (Figures1, 4, and 7; paragraph 0026).

As to claim 11, Biber teaches  the first graphical item 35, on the bag enclosure and the second graphical item, on the product 50,50c, 50e, 55, 70a,70b are constituted by printed areas or areas comprising colored sections, adhesive stickers, logotypes, text boxes or graphical markings (paragraphs 0026, 0029-0030).

As to claim 14, Biber teaches a method for manufacturing a package of absorbent units (paragraphs 0020, 0021, 0023),
the method comprising:

a. providing an outer enclosure which is at least partially non-opaque (paragraph 0027, Biber does not specifically teach the outer enclosure is manufactured from a material with an opacity which is not higher than approximately 70%.  Biber teaches the opaque material has opacity in the range from about 55% to about 100%, which includes values in the claimed range (paragraph 0027).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide an opacity in the claimed range to provide a desired level of visibility to the consumer.

Biber teaches the outer enclosure has a thickness (t) which is not more than approximately 70 um (paragraph 0024);

b. arranging the outer enclosure so that it encloses the absorbent units (paragraphs 0023, 0066-0067);

c. arranging the outer enclosure so that it supports a first graphical item (paragraph 022, 0065); and

d. arranging at least one of the absorbent units so that it supports a second graphical
item, wherein the method comprises (paragraphs 0038-0039, 0066):

e. configuring the absorbent unit which supports the second graphical item so that
the second graphical item is positioned so that the second graphical item is not visible for a viewer from outside of the outer enclosure and positioning the absorbent units in a manner so that the second graphical item is covered by the first graphical item (paragraphs 0022-0023, 0038-0039, 0066-0071).

Allowable Subject Matter
9.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a thickness of the outer enclosure in the claimed range. 


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781